DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yanai et al. (US Pub. 20140340617 and hereafter Yanai) in view of Yoshimi (US Pub. 20080024700) and Kim et al. (US Pub. 20150015830 and hereafter Kim). 
As per claim 1, Yanai teaches (in figure 3) a liquid crystal display comprising: an upper polarizer (1); a lower polarizer (7); and a liquid crystal panel (4) provided between the upper polarizer and the lower polarizer, wherein the upper polarizer and the lower polarizer are provided such that absorption axes thereof are perpendicular to each other (paragraph 65), a positive C plate (3 see paragraph 74) between the upper polarizer and the liquid crystal panel, and the liquid crystal panel is a vertical alignment liquid crystal mode (see paragraph 65).
Yanai does not teach that the upper polarizer and the lower polarizer are provided such that absorption axes thereof are parallel to each other or a first half wave plate and a second half wave plate are sequentially comprised between the upper polarizer and the liquid crystal panel or that the first half wave plate and/or the second half wave plate have an Ro(450)/Ro(550) value of 0.8 to 0.9, wherein the Ro(450) is front retardation value in 450 nm, Ro(550) is front retardation value in 550 nm, and the front retardation value Ro is calculated according to Ro = (nx-ny)*d, wherein nx is a refractive index in a direction in which the plane-direction refractive index of the wave plate becomes maximum, ny represents the vertical refractive index in the nx direction in the plane direction of the wave plate, nz represents the thickness-direction refractive index of the wave plate, and d represents a thickness of the wave plate. 
However, Yoshimi teaches (in figure 1-3 and 5) providing a first half wave plate (52) and a second half wave plate (53) sequentially and forming an upper polarizer (3) and a lower polarizer (4) such that absorption axes thereof are parallel to each other and in order to prevent warpage (paragraph 15), and that the first and second half wave plates may be located between the upper polarizer and the liquid crystal panel (paragraph 58). 
Additionally, Kim teaches forming a half wave plate to have an Ro(450)/Ro(550) value of 0.75 to 0.95 (see paragraph 63), wherein the Ro(450) is front retardation value in 450 nm, Ro(550) is front retardation value in 550 nm, and the front retardation value Ro is calculated according to Ro = (nx-ny)*d, wherein nx is a refractive index in a direction in which the plane-direction refractive index of the wave plate becomes maximum, ny represents the vertical refractive index in the nx direction in the plane direction of the wave plate, nz represents the thickness-direction refractive index of the wave plate, and d represents a thickness of the wave plate (paragraphs 80 and 81).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Yanai such that the absorption axes of the polarizers are parallel to each other and to include first and second half wave plates to prevent warpage as taught by Yoshimi (paragraph 15) and to form the first half wave plate and/or the second half wave plate have an Ro(450)/Ro(550) value of 0.8 to 0.9 in order to improve the contrast ration in a front side as taught by Kim (paragraph 62) and as a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
As per claim 2, Yanai in view of Yoshimi teaches that the angle formed between an optical axis of any one half wave plate (52 from Yoshimi) of the first half wave plate (52 from Yoshimi) and the second half wave plate (53 from Yoshimi) and the absorption axis of the upper polarizer (absorption axis of upper polarizer 1 in Yanai modified by Yoshimi to be parallel to the absorption axis of lower polarizer 7) is 17.5 degrees to 27.5 degrees (22.5 degrees), and the angle formed between the optical axis of the other half wave plate (53 from Yoshimi) and the absorption axis of the upper polarizer is 62.5 degrees to 72.5 degrees (67.5 degrees) (see paragraph 111 in Yoshimi).
As per claim 3, Yanai in view of Yoshimi teaches that a thickness-direction retardation value Rth of the positive C plate (3 in Yanai) represented by Rth= [nz – (nx+ny)/2]*d in 550 nm is in the range of 50 nm to 190 nm (110nm -190nm see paragraphs 73 and 166 in Yanai) and a front retardation value Ro represented by Ro=(nx-ny)*d in 550 nm is in the range of -5 nm to 5 nm (0nm-5nm see paragraphs 74 and 165-166 in Yanai), wherein nx represents a refractive index in a direction in which the plane-direction refractive index of the positive C plate becomes maximum, ny represents the vertical refractive index in the nx direction in the plane direction of the positive C plate, nz represents the thickness-direction refractive index of the positive C plate, and d represents a thickness of the positive C plate (see paragraphs 165-166 in Yanai).
As per claim 11, Yanai in view of Yoshimi teaches that each of the upper polarizer (upper polarizer 1 in Yanai modified by Yoshimi) and the lower polarizer (lower polarizer 7 in Yanai) is independently a polyvinyl alcohol based polarizer in which at least one of iodine and dichroic dyes is dyed (paragraph 231 of Yanai).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (CN 1954244 and hereafter Kobayashi and with reference made to provided machine translation) in view of Yoshimi (US Pub. 20080024700) and Kim et al. (US Pub. 20150015830 and hereafter Kim). 
As per claim 13, Kobayashi teaches (in figure 7 and paragraph 249) a liquid crystal display comprising: an upper polarizer (20); a lower polarizer (60); and a liquid crystal panel (100) provided between the upper polarizer and the lower polarizer, wherein the upper polarizer and the lower polarizer are provided such that absorption axes thereof are perpendicular to each other (paragraph 240), a positive C plate (50 see paragraph 187) between the upper polarizer and the liquid crystal panel, and the liquid crystal panel is a vertical alignment liquid crystal mode (see paragraphs 243 and 245) wherein an upper surface of the lower polarizer is bonded directly to a lower surface of the liquid crystal panel (see paragraph 249 which teaches that 70 can be located between liquid crystal unit 100 and the positive C plate 50).
Kobayashi does not teach that the upper polarizer and the lower polarizer are provided such that absorption axes thereof are parallel to each other or a first half wave plate and a second half wave plate are sequentially comprised between the upper polarizer and the liquid crystal panel or that the first half wave plate and/or the second half wave plate have an Ro(450)/Ro(550) value of 0.8 to 0.9, wherein the Ro(450) is front retardation value in 450 nm, Ro(550) is front retardation value in 550 nm, and the front retardation value Ro is calculated according to Ro = (nx-ny)*d, wherein nx is a refractive index in a direction in which the plane-direction refractive index of the wave plate becomes maximum, ny represents the vertical refractive index in the nx direction in the plane direction of the wave plate, nz represents the thickness-direction refractive index of the wave plate, and d represents a thickness of the wave plate. 
However, Yoshimi teaches (in figure 1-3 and 5) providing a first half wave plate (52) and a second half wave plate (53) sequentially and forming an upper polarizer (3) and a lower polarizer (4) such that absorption axes thereof are parallel to each other and in order to prevent warpage (paragraph 15), and that the first and second half wave plates may be located between the upper polarizer and the liquid crystal panel (paragraph 58). 
Additionally, Kim teaches forming a half wave plate to have an Ro(450)/Ro(550) value of 0.75 to 0.95 (see paragraph 63), wherein the Ro(450) is front retardation value in 450 nm, Ro(550) is front retardation value in 550 nm, and the front retardation value Ro is calculated according to Ro = (nx-ny)*d, wherein nx is a refractive index in a direction in which the plane-direction refractive index of the wave plate becomes maximum, ny represents the vertical refractive index in the nx direction in the plane direction of the wave plate, nz represents the thickness-direction refractive index of the wave plate, and d represents a thickness of the wave plate (paragraphs 80 and 81).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Kobayashi such that the absorption axes of the polarizers are parallel to each other and to include first and second half wave plates to prevent warpage as taught by Yoshimi (paragraph 15) and to form the first half wave plate and/or the second half wave plate have an Ro(450)/Ro(550) value of 0.8 to 0.9 in order to improve the contrast ration in a front side as taught by Kim (paragraph 62) and as a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Response to Arguments
Applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the positive C plate is provided between the first half wave plate and the second half wave plate) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). applicant claims “a first half wave plate, a positive C plate, and a second half wave plate sequentially provided between the upper polarizer and the liquid crystal panel” which only requires that the plates be provided in some order between the upper polarizer and the liquid crystal panel but does not require the plates to be arranged in any particular order as any plate order will form a sequence. As such applicant’s argument is unpersuasive and the rejection is maintained. 
In response to applicant’s argument that it would not have been obvious to combine the upper and lower polarizers from Yoshimi with Yanai. Specifically, applicant argues that because Yanai teaches polarizers which are perpendicular to each other and Yoshimi teaches polarizers parallel to each other it is not suggestive to a person skilled in the art to combine the upper and lower Polaris with Yanai. This argument is unpersuasive. As shown in the rejection above Yanai is being modified such that the polarizers therein are arranged to have their absorption axes parallel to one another and to include the polarization rotating layer taught by Yoshimi in order to receive the benefit of preventing warpage and not, as applicant asserts, being modified to include additional polarizers. Applicant’s argument is therefore unpersuasive and the rejection is maintained. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that a positive C plate provided between a first half wave plate and a second half wave plate are the only films between the upper polarizing plate the liquid crystal panel) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). applicant claims “a first half wave plate, a positive C plate, and a second half wave plate sequentially provided between the upper polarizer and the liquid crystal panel” which only requires that the plates be provided in some order between the upper polarizer and the liquid crystal panel but does not require the plates to be arranged in any particular order as any plate order will form a sequence and does not restrict the invention from having additional layers between the upper polarizing plate the liquid crystal panel. As such applicant’s argument is unpersuasive and the rejection is maintained. 
Applicant’s arguments with respect to the newly added limitations of claim 1 and new claim 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yabuta et al. (US Pub. 20100149459) is cited for teaching in figures 9-10 a C plate (31) formed between a first half wave plate (35) and a second half wave plate (34). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/Examiner, Art Unit 2871